Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Xue on May 6, 2022.
Replace claim 8 with the following: 

--A method for detecting active ricin in a sample solution, comprising: (S1) causing a reaction between the gold/quantum dot nanoprobe of claim 1 with active ricin in each of a plurality of solutions, wherein the concentration of active ricin in each solution is known, and obtaining a relationship between the concentration of active ricin and fluorescence intensity at 575 nm (I.sub.575) by drawing a standard logarithmic curve between the concentration of active ricin and fluorescence intensity at 575 nm; and (S2) adding the gold/quantum dot nanoprobe of claim 1 into the sample solution, monitoring the fluorescence intensity at 575 nm of the sample solution, and determining the concentration of the active ricin in the sample solution according to the relationship obtained in step (S1).--

Cancel claim 9.
Claim 10, line 5, delete “a presentce” and insert –the presence – therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s certified translation of the foreign priority document CN20190042764.X, filed 4/8/2022, is sufficient to overcome the rejection based on Sun.   The closest prior art is Li (China Doctoral Dissertation Full-text Database, Chapter 3; IDS filed 7/11/2021).  Although Li teaches preparation of AgNPs-graphene quantum dots probes for biosensing (Section 3.2 Results and Discussion; and 3.3 Summary), it fails to teach or fairly suggest a gold/quantum dot nanoproble according to the present invention, specifically lacking the features of the present single-strand oligodeoxynucleotides (P1-AuNPs), quantum dots modified by a linker P2 containing single strand oligodeoxynucleotides (P2-QDs) and single strand oligodeoxynucleotides as defined by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 7, 2022